Case 2:17-cv-00489-RLM-DLP Document 56 Filed 10/11/18 Page 1 of 1 PageID #: 260




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 JOSEPH SUTHERLIN,                           )
 Individually and on behalf of               )
 others similarly situated,                  )
                                             )
                        Plaintiff            )
        vs.                                  )   Case No. 2:17-CV-489 RLM-DLP
                                             )
 PHOENIX CLOSURES, INC.,                     )
                                             )
                        Defendant            )

                            ORDER APPROVING SETTLEMENT

        The court has reviewed the settlement agreement [Doc. No. 55-1] submitted

 by the parties, and finds that it is a fair and reasonable resolution of a bona fide

 dispute under the Fair Labor Standards Act, 29 U.S.C. § 219(b). Accordingly, the

 plaintiff’s revised motion for approval of the settlement agreement, including

 settlement of any claims under the Fair Labor Standards Act, [Doc. No. 55] is

 GRANTED.

        SO ORDERED.

        ENTERED:          October 10, 2018



                                              /s/ Robert L. Miller, Jr.
                                           Judge
                                           United States District Court




  Distribution:
  All electronically registered counsel.
